Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, the prior art of record fails to disclose or suggest the ground fault protection system, particularly including the “controller structured to determine a source-side-to-ground voltage based on the first voltage, determine a load-side-to-ground voltage based on the second voltage, determine a ground fault is occurring, and determine a direction of the ground fault relative to the power switch by comparing the source-side-to-ground voltage and the load-side-to-ground voltage, wherein the controller determines whether to mitigate the ground fault based on the direction of the ground fault by opening the power switch in response to the controller determining two ground faults are occurring on different phases” in combination with the remaining limitations as recited in claim 1.
With respect to claims 11-20, the prior art of record fails to disclose or suggest the ground fault protection method, particularly including, “determining a source-side-to-ground voltage based on the first voltage; determining a load-side-to-ground voltage based on the second voltage; determining a ground fault is occurring; determining a direction of the ground fault .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838